Citation Nr: 0806404	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depressed and blunted mood, mild memory 
loss, chronic sleep impairment and irritability.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD of 50 percent, but 
not greater, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a May 2006 letter fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the May 2006 notice letter requested 
that the veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, the May 2006 
letter advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires first element notice which, at a minimum, 
notifies the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was provided pertinent information 
in the May 2006 VCAA notice letter.  Specifically, the May 
2006 letter informed the veteran of the need to provide on 
his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the May 2006 letter provided the 
veteran with examples of pertinent medical and lay evidence 
that he may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

The Board acknowledges the May 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in his January 2006 VA 
Form 9 (veteran stated that "[b]ecause [of] loss of memory, 
[the veteran has forgotten] names of people I have known all 
my life.")  Under these circumstances, the Board finds that 
any VCAA notice error with respect to this provision of first 
element notice is non-prejudicial to the veteran, and that 
the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

The Board notes that the May 2006 letter was sent subsequent 
to the initial unfavorable agency decision in April 2005.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a September 2006 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The May 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Muskogee 
VA Medical Center (VAMC) are also included.  The veteran has 
not identified any additional medical records that should be 
obtained.  The veteran was afforded VA examinations to 
determine the severity of his PTSD in October 2005 and August 
2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD.  VA medical records and VA examination 
reports indicate that the veteran's PTSD is characterized by 
a depressed mood, irritability, mild memory loss, and chronic 
sleep impairment.  Additionally, these records indicate that 
the veteran reports having difficulty getting along with 
other people.  As will be discussed in more detail below, 
such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he suffers from 
frequent panic attacks, delusions, or obsessive rituals.  In 
addition, both the October 2005 and August 2006 VA 
examination reports expressly note no overt anxiety.  
Similarly, there is no mention in any of the veteran's 
medical records of any panic or anxiety attacks.  Finally, no 
mention is made in the evidence of record of any obsessional 
rituals congruent with a higher evaluation, he is oriented in 
all spheres, and speech is goal directed with no looseness of 
association.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the October 2005 and 
August 2006 VA examinations indicate the veteran's hygiene 
was average.  The Board also observes that there is no 
evidence of record to indicate the veteran suffers from any 
speech impairment; in fact, the October 2005 VA examiner 
expressly noted his speech as goal oriented.  Finally, both 
the October 2005 and August 2006 VA examination reports 
indicate that the veteran was oriented as to time, place, 
person and situation.  

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that neither 
the October 2005 or August 2006 VA examination reports 
provide an indication of the veteran's social function.  
However, the veteran's records demonstrate that he currently 
lives with his girlfriend and has been in a relationship with 
her for "nine or ten years."  Thus, the Board concludes 
that although the veteran may have some relationship 
difficulties, particularly with society in general, he is 
capable of maintaining successful relationships.  Therefore, 
the veteran's impairment in this area is not significant 
enough to warrant a 70 percent rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has some difficulty in 
establishing effective work relationships, which is 
contemplated by higher ratings.  For instance, the Board 
notes that the veteran has submitted a statement from his 
employer indicating he has a short temper and must be handled 
with care.  The veteran's employer states that he "never 
know[s] when [the veteran] will go off the deep end and try 
to hurt someone or leave."  However, the evidence of record 
also indicates that the veteran is able to perform activities 
of daily living (see October 2005 VA examination report), and 
that he does not meet the majority of the criteria for higher 
evaluations.  Thus, although the Board finds that these 
symptoms indicate some serious symptoms, it concludes that 
the veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent 
evaluation.

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained relatively steady 
throughout the rating period.  The October 2005 VA 
examination reports notes the veteran's GAF score as 55, 
while the August 2006 examination report indicates the 
veteran's GAF score was then 50.  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupations, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

The Board recognizes that the veteran's GAF scores indicate 
he suffers from moderate PTSD symptoms.  However, the Board 
again notes that GAF scores are just one component of the 
veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship as well as part-time to 
full time employment based upon the employers need for his 
services.  Although the veteran reports irritability 
problems, there is no evidence of any physical outbursts, nor 
does he report a lack of self-control with respect to his 
anger.  The record also demonstrates that he is able to 
function independently, and has no delusions, panic attacks, 
obsessional rituals, or cognitive impairment.  He does, 
however, exhibit a depressed mood, chronic sleep impairment 
and some mild memory loss.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 50 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderately 
severe symptoms such as irritability and difficulty 
establishing and maintaining effective work relationships, 
but his overall disability picture does not warrant a higher 
rating in excess of 50 percent.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 50 percent, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an evaluation of 50 percent, but not greater, 
for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


